THE UNITED STATES DISTRICT COURT
       MIDDLE DISTRICT OF FLORIDA
          TAMPA DIVISION

Teresa M. Gaffney.
 Individually,                             Case No.: 8:21-cv-00021-
Sarah K. Sussman,                     sdm
Individually, and as,                  CIVIL RIGHTS
Trustee of the                            42 U.S.C. 1983, 1985
                                      COMPLAINT
Sussman Family Trust,                     Fifth and Fourteenth
Plaintiffs                                Amendments;
vs.
                                         Florida Constitution:
Circuit Court Judges:                    Article I, section 9,
Chief Judge Ronald Ficarrotta,           Article X, section 4
In his individual capacity and in his    Fla.Stat. 817.535
official capacity;                        Common Law Claims
Judge Paul Huey,                          Trial by Jury Requested
in his individual capacity and
in his official capacity,
Judge Rex Barbas,
in his individual capacity and
in his official capacity,
Judge Caroline Tesche Arkin,
in her individual capacity and
in her official capacity,
Hillsborough County, a Municipal Entity,
And the State of Florida, Dept of Fin. Services,
Division of Risk Management;
Defendants.

                 EXHIBIT 1 TO AMENDED COMPLAINT
